 

J.P. Morgan

 

 

Ms D Meinert

VP Finance & CFO

Escalade Inc

817 Maxwell Avenue

Evansville Indiana 47711 USA

 

8th August 2013

 

 

Dear Sirs,



 

Notice of a change to the Facility Amount of an Overdraft Facility executed by
the Company on 27 May 2010 (as amended, varied or supplemented from time to
time) (the Facility) between the Company and JPMorgan Chase Bank, N.A., London
Branch (the Bank)

 

We refer to the Facility. Unless a contrary intention appears, terms defined in
the Facility shall have the same meaning when used in this Letter.

 

In accordance with the terms of the Facility, the Bank hereby notifies the
Company that on or about the date of this Letter (the Effective Date), the
"Facility Amount" for the purposes of the Facility shall be €1,000,000 (euro one
million) and all references in the Facility to the Facility Amount (including,
without limitation, any such references in any Schedules to the Facility) shall
be read and construed as references to the Facility Amount as set out in this
Letter.

 

To the extent of any inconsistency between the Facility and this Letter, this
Letter shall prevail. Save as otherwise notified pursuant to this Letter, the
Facility shall continue in full force and effect and the Bank reserves all of
its rights and remedies in relation to the Facility.

 

This Letter and any non-contractual obligations arising out of or in connection
to it shall be governed by English law. For the benefit of the Bank only, the
courts of England shall have exclusive jurisdiction to settle any dispute in
relation to this Letter including in relation to any non-contractual obligations
arising out of or in connection to it.

 

Please acknowledge receipt of this notice to confirm your agreement to, and
acceptance of, its terms (but for the avoidance of doubt, failure to do so shall
not affect the validity of this notice).

 

 

Yours faithfully,

By:/s/ Michelle J. Hunter

For and on behalf of JPMorgan Chase Bank, N.A., London Branch

 

We acknowledge the terms set out in the notice above.

 

By:/s/ Deborah Meinert

For and on behalf of Escalade Inc.

 

JPMorgan Chase Bank, N.A., London Branch

25 Bank Street, Canary Wharf, London, E14 SJP

Tel: +44 (0)20 7TT12000 • Fax: +44 {0)20 3493 0684

Organised under the laws cA U.SA with lirrited liability.Main Offioo 1111
Polaris Parkway,Columbus,Cllio 43240

Regstered as a branch in Engand & Wales branch No. BR000746. Regstered Branch
Offioo 25 Bank Street, Canaiy Whal!,Loodon, E14 5JP

Authorised and regJlated by the Prudential RegJlation Authority and Rnancial
ConWd Authority



 

